USDC IN/ND case 1:20-cv-00037-HAB-SLC document 47 filed 05/15/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION


LIGTEL COMMUNICATIONS, INC.,                 )
                                             )
                      Plaintiff,             )
                                             )
                v.                           )       Case No. 1:20-cv-00037-HAB-SLC
                                             )
BAICELLS TECHNOLOGIES INC.,                  )
BAICELLS TECHNOLOGIES NORTH                  )
AMERICA INC.,                                )
                                             )
                      Defendants.            )


                     MOTION FOR WITHDRAWAL OF APPEARANCE

       The undersigned counsel respectfully seeks leave to withdraw his appearance on behalf

of Plaintiff. Plaintiff will continue to be represented by Samuel L. Feder, Michael J. Nelson,

Gabriel K. Gillett and Leigh J. Jahnig who appeared on January 21, 2020.

       WHEREFORE, Michael L. Schultz prays this Court enter an order withdrawing his

appearance on behalf of Plaintiff, LigTel Communications, Inc., and for all other relief proper in

the premises.

                                      Respectfully submitted,


                                      By:    /s/ Michael L. Schultz
                                             Michael L. Schultz (20361-49)
                                             PARR RICHEY FRANDSEN PATTERSON
                                                KRUSE LLP
                                             251 N. Illinois Street, Suite 1800
                                             Indianapolis, IN 46204
                                             Telephone: (317) 269-2500
                                             Facsimile:      (317) 269-2514
                                             E-mail:         mschultz@parrlaw.com

                                      Attorney for Plaintiff, LigTel Communications, Inc.
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 47 filed 05/15/20 page 2 of 2


                                  CERTIFICATE OF SERVICE

          The undersigned certifies that a copy of the foregoing has been served upon the following

Electronically by operation of the Court’s electronic filing system this 15th day of May,

2020:

Adam Arceneaux
Eric J. McKeown
Jessa DeGroote
ICE MILLER LLP
One American Square, Suite 2900
Indianapolis, IN 46282-0200

                                                      /s/ Michael L. Schultz
                                                      Michael L. Schultz


Michael L. Schultz
PARR RICHEY FRANDSEN PATTERSON
  KRUSE LLP
251 N. Illinois Street, Suite 1800
Indianapolis, IN 46204
Telephone:      (317) 269-2500
Facsimile:      (317) 269-2514
E-mail:         mschultz@parrlaw.com

Samuel L. Feder (admitted pro hac vice)
Jenner & Block LLP
1099 New York Avenue, NW, Suite 900
Washington, DC 20001-4412
Telephone: (202) 639-6000
Email:       sfeder@jenner.com

Michael J. Nelson
Gabriel K. Gillett (admitted pro hac vice)
Leigh J. Jahnig (admitted pro hac vice)
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654
Telephone: (312) 222-9350
Email:         mnelson@jenner.com
               ggillett@jenner.com
               ljahnig@jenner.com
1510797




                                                  2
